department of the treasury l internal_revenue_service washington d c tax exempt and cover sons uniform issue list tep rat legend taxpayera ira b financial_institution c financial_institution d account e ira f amount amount dear this is in response to your request for a private_letter_ruling dated date as supplemented by correspondence dated january february and in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from ira b which was maintained by financial_institution c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to financial_institution c’s failure to follow taxpayer a's instructions that amount was to remain in ira b taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira b with financial_institution c on date taxpayer a instructed financial_institution c to use amount in ira b to purchase an annuity_contract with financial_institution d the annuity_contract was purchased to be held by taxpayer a’s ira b on date taxpayer informed financial_institution c that he changed his mind about this investment and was canceling the annuity_contract with financial_institution d on date taxpayer a sent an e-mail to financial_institution c stating that he wanted amount to remain as his traditional_ira b soon after this communication taxpayer a noticed that his account balance for ira b was overstated by amount he informed financial_institution c of the discrepancy and for unexplained reasons on date financial_institution c removed amount from ira b and deposited it into account e a non-ira brokerage account taxpayer a was unaware of this until he received form 1099-r more than days after amount was distributed from ira b on date amount was deposited in ira f with financial_institution c based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to financial_institution c’s failure to follow taxpayer a’s instruction that amount was to remain within ira b page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the contribution of amount to ira on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code _ no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at please address all correspondence to sincerely yours manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
